Citation Nr: 0207699	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, post-operative, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied an evaluation in excess of 10 
percent for the veteran's service-connected internal 
derangement, right knee, post-operative.  During the pendency 
of the appeal, an October 1994 rating decision increased the 
evaluation for the service-connected internal derangement, 
right knee, post-operative, to 20 percent, effective in 
December 1993, on the date of receipt of the veteran's claim 
for an increase.  The Board observes that a December 1996 
supplemental statement of the case (SSOC) addresses the issue 
of entitlement to an increased evaluation for residuals, 
right knee meniscectomy, with traumatic arthritis, currently 
evaluated as 10 percent disabling.  The Board finds that the 
December 1996 SSOC is in error, and that the veteran's 
service-connected right knee disability remains evaluated as 
20 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected postoperative internal 
derangement of the right knee is manifested by arthritis with 
painful motion; it is not productive of more than slight 
instability or subluxation, nor is it manifested by 
limitation of flexion of the leg to less than 45 degrees, or 
limitation of extension of more than 10 degrees.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for internal derangement of the right knee, post-
operative, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that the current 
evaluation does not adequately reflect the severity of his 
right knee disability, because he has pain and swelling on 
use.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  VA's duty to assist 
claimants has been modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for an 
increased evaluation of the right knee, as well as the 
evidence of record, by copies of an October 1994 and December 
1996 rating decisions, as well as supplemental statements of 
the case dated in October 1994 and January 2002.  

In addition, the RO has obtained VA medical records and 
conducted examinations.  The report of a May 2001 VA 
examination requested radiographic and MRI examinations of 
the veteran's right knee.  The claims file does not contain 
reports showing that such examinations were conducted.  
Nevertheless, the Board finds that additional development is 
not required for a proper adjudication of this claim.  The 
fact that the veteran has arthritis is not in dispute: the 
record already contains numerous radiographic examination 
reports indicating degenerative arthritic changes of the 
right knee.  Moreover, the pertinent rating criteria in this 
claim involve range of motion and instability.  Additional 
radiographic or MRI testing would collect no evidence 
relevant to this criteria.

The Board specifically finds that VA has met or exceeded the 
obligations of the new criteria regarding the duty to assist.  
VA has obtained all pertinent records regarding the issue on 
appeal and the veteran has been effectively notified of the 
evidence required to substantiate this claim.  There is no 
indication that there is any existing relevant evidence that 
has not been obtained.  The veteran further shows through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate the claim.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as amended 
at 38 C.F.R. § 3.159).

Regarding post-service medical records, the veteran's claims 
file contains VA outpatient treatment records and VA 
examination reports for a variety of conditions.  These 
medical records will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Various VA radiographic examinations have found degenerative 
arthritic changes of the right knee.  VA records also show 
that it was examined in connection with outpatient treatment 
in February 1994.  The veteran reported that his knee had 
grown worse over the prior five to six months, with popping, 
catching and giving away.  Activity caused the knee to swell 
and it became painful, particularly if he had to squat, kneel 
or go down stairs and this limited his ability to walk.  
Physical examination revealed atrophy of the quadriceps and 
calf muscles.  Range of motion was normal.  The examiner was 
able to palpate the ridging of osteoarthritis in both medial 
and lateral compartments.  The knee was unstable, 
particularly on valgus stress at full extension and flexion 
of 30 degrees.  The veteran did not relax well to do a 
Lachmann's or an anterior Drawer's test, but the examiner 
suspected that he lacked there as well.  McMurray's test 
resulted in grating and popping as did the movement of the 
patella over the end of the femur.  Radiographic examination 
conducted in December 1993 showed only degenerative joint 
disease with some hypertrophic changes that the examiner 
believed were consistent with having had previous surgery, 
particularly of the proximal medial tibia.  There might be a 
loose body within the knee or this might be calcification 
within the medial capsule, best seen on AP view at least.  
The impression was degenerative joint disease involving the 
right knee following multiple operations.  The examiner 
offered a discussion that was directed toward treatment of 
the veteran's right knee disability, not its severity.

The veteran complained of right knee pain in August and 
September 1996 and in 1997.  In July 1997, he complained of 
swelling and noted that Ibuprofen and Soma helped the pain.  
An October 1998 report written for the veteran by his 
physician provides that she had treated the veteran since 
July 1997.  She reviewed the veteran's radiographic 
examinations, and stated that the veteran reported he had 
been told by orthopedic surgeons that a total knee 
replacement would be beneficial but that he was too young.  
She opined that it was unlikely that the veteran would be 
able to return to a work environment and noted that the 
veteran's physical activity was severely limited by the 
combination of peripheral edema, coronary artery disease, 
peripheral neuropathy, back pain and right knee pain.  An 
October 1999 report provides that the veteran's right knee 
range of motion was from zero to 110 degrees, with no laxity 
and negative Lachmann's.  The veteran was noted to walk 
without difficulty.  

The report of a May 2001 VA examination indicates that the 
veteran's claims file was reviewed.  The examiner noted that 
radiographic examination reports dated in 1993, 1996, 1998, 
1999 and 2000 referred to degenerative joint disease in the 
right knee in one way or another.  On current physical 
examination, the veteran's range of motion for the right knee 
was extension to zero degrees when standing and in a supine 
position.  When lying supine and after flexing the right hip 
to 90 degrees, the veteran could extend the right knee to 160 
degrees without pain and had pain up to 170 degrees, which 
was his limit in extending the right knee in that position.  
Also while lying supine with the hip flexed, the veteran 
could flex the right knee to 120 degrees and extend it to 90 
degrees and then past that to 110 degrees with no pain.  He 
could extend from 125 degrees of flexion to 170 degrees 
extension with no pain, with pain beyond 170 degrees.  
McMurray's and Lachmann's sign were negative and there was no 
evidence of ligament laxity or Drawer's motion.  There was 
mild pain moving the patella, mild tenderness in the 
parapatellar and joint line tissues on the medial side and 
low grade, but definite, crepitus graded at 1+ out of 
possible 4+.  

The final impression was status-post football injury on 
active duty in 1970; status-post open arthrotomy performed 
immediately after the injury in 1970; status-post repeat open 
arthrotomy, 1975; status-post open arthrotomy, status-post 
arthroscopic surgery for debridement, 1999; degenerative 
joint disease without high-grade pain on range of motion and 
without lateral or Drawer instability; weakness, moderate 
degree, right thigh and right calf, secondary to diagnoses 1-
6; and diminished muscle mass, right thigh, mid-portion 20.5 
inches circumference vs. left thigh 21.25 inches and right 
calf 15.25 inches circumference vs. left calf 16 inches.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right knee disability has been evaluated on the 
basis of recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation, and 
severe recurrent knee subluxation or lateral instability 
warrants a 30 percent evaluation.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2001).

Regarding limitation of motion, a noncompensable evaluation 
is warranted when flexion of the leg is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10 percent 
evaluation is warranted when flexion of the leg is limited to 
45 degrees, or extension is limited to 10 degrees.  An 
evaluation of 20 percent is warranted when there is 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  An evaluation of 30 
percent is warranted when there is limitation of flexion of 
the leg to 15 degrees, or limitation of extension of the leg 
to 20 degrees.  Higher evaluations are warranted for greater 
limitation of extension of the leg.  Diagnostic Codes 5260 
and 5261 (2001).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 20 percent for the veteran's 
internal derangement of the right knee.  The February 1994 VA 
examination revealed both instability and arthritis with 
painful motion, which supported two 10 percent rating or the 
20 percent rating currently assigned.  38 C.F.R. § 4.71a, 
Codes 5257, 5003-5260, 5261; VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997).  When a veteran with a knee disability rated 
for instability also has arthritis and limitation of motion 
in the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261 under the latter GC opinion.  Also, under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), a 10 
percent rating is warranted for arthritis manifested by 
painful motion, even in the absence of any actual limitation 
of motion.  Thus, the February 1994 examination findings 
clearly supported the 20 percent rating.  However, the 
examiner was unable to report the degree of instability at 
that time, there was no indication of subluxation, and the 
degree of limitation of motion that was apparent did not 
support a rating in excess of 10 percent under Code 5260 or 
5261.  The most recent examinations in October 1999 and May 
2001 showed no instability or subluxation and, while the 
veteran has arthritis with painful motion, the degree of 
limitation of motion falls far short of what is required for 
a 20 percent rating.  While instability was noted in February 
1994, in October 1999 the Lachmann's test was negative, there 
was no laxity, and the veteran walked without difficulty.  
Lachmann's and Drawer's tests were negative in May 2001 and 
the diagnosis indicated that the veteran's degenerative joint 
disease was without high-grade pain on range of motion, or 
lateral or Drawer instability.  The record is negative for 
any evidence that the veteran requires assistive devices or a 
brace.  Under these circumstances the Board finds that a 
rating in excess of 20 percent for the veteran's right knee 
disability is not warranted at this time. 

The Board similarly finds that there is no evidence that 
higher than a 20 percent evaluation or additional 
compensation for the right knee disability is warranted under 
sections 4.40 and 4.45 for functional loss, assessed on the 
basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The veteran's own testimony 
as to pain and swelling on use, as provided during VA 
examinations, is entitled to probative weight.  See Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  His reports are 
supported by medical evidence showing that he uses Ibuprofen 
and Soma for pain, and that his right thigh and calf are 
atrophied as compared to the left.  However, the limitation 
of motion, due to or accompanied by pain, noted during the 
May 2001 VA examination does not warrant a compensable 
evaluation under Diagnostic Codes 5260 and 5261, let alone a 
10 or 20 percent rating.  In fact, as there is no current 
instability or subluxation of the knee, in order to be 
entitled to a higher rating, he would need limitation of 
motion that satisfies the criteria for a 30 percent rating 
under Code 5260 or 5261.  Even with consideration of pain, 
swelling, and some atrophy, there is no indication that he 
has limitation of motion to a degree that would support a 20 
percent rating, let alone a 30 percent evaluation.  In 
addition, there are no recent medical records showing that 
the veteran has sought outpatient treatment for his knee 
pain.  Thus, the Board finds that the veteran's complaints of 
knee pain are appropriately contemplated by his current 20 
percent evaluation, and additional compensation based on 
additional functional loss or loss of motion under 38 C.F.R. 
§ § 4.40, 4.45 and Deluca, supra, is not warranted.

The January 2002 supplemental statement of the case 
considered entitlement to compensation under 38 C.F.R. 
§ 3.321(b) for each claimed disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
disability.  He has not shown that his service-connected 
right knee disability has required frequent periods of 
hospitalization.  Nor is there documentary evidence in the 
claims file that he has been economically harmed beyond the 
degree of disability anticipated by the current 20 percent 
evaluation.  He has submitted no employment or SSA records 
indicating that his service-connected right knee disability 
precludes employment.  The October 1998 report from the 
veteran's physician does not contend that it was solely the 
veteran's right knee disability that made it unlikely that he 
would be able to return to a work environment.  Rather, the 
physician stated that the veteran's physical activity was 
severely limited by a combination of five physical 
conditions.  Hence, the preponderance of the evidence is 
against a finding that the veteran's service-connected right 
knee disability is exceptional in nature or causes a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Id.  As 
there is no objective evidence showing that the veteran's 
service-connected right knee disability has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).








ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee, post-operative, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

